DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2020 is being considered by the examiner.
Claim Objections
Claims 7-9, 11, 12 and 16 are objected to because of the following informalities:  
Claims 7-9 and 16 are inconsistent in the manner in which species are listed (see “or combinations thereof”, “and combinations thereof”). If the claims intend to recite Markush groups, the claims should be amended accordingly (i.e. recite “selected from a group consisting of…and…”). 
Claims 11 and 12 are objected to due to the formatting of the claims. Claim 11 ends with a comma and transitions into claim 12.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowsky et al. (US 2012/0121481 A1).
With respect to claim 1, Romanowsky et al. disclose a microfluidic device comprising (see Fig. 2):
a first layer 190 (referred to as fluid distribution article) comprising at least one flow channel 160 for a continuous phase, at least one flow channel 170 for a disperse phase, and at least one outlet channel 180;
a second layer 200 (see [0036] disclosing that layers 190 and 200 are on different planes) comprising a plurality of droplet makers 120 (see Fig. 3 and [0036]); and
a third layer comprising through-holes 211, 221 and 231 connecting the channels of the first layer 190 with the plurality of droplet makers 120 on the second layer 200 (see [0037] disclosing that layer 200 can comprise multiple layers such that through-holes 211, 221 and 231 are situated above the droplet makers 120);
wherein the plurality of droplet makers 120 are in fluidic communication with channels 160, 170 and 180 via channels 210, 220 and 230 (see Fig. 2 and [0036]-[0037]).
The device disclosed by Romanowsky et al. differs from the claimed invention in that Romanowsky et al. do not explicitly disclose the relative dimensions (height) of the channels of the first layer 190 and the droplet makers 120. However, given that the channels 160, 170 and 180 of the first layer 190 can distribute fluids to a plurality of droplet makers 120 arranged in an array (see [0040] and 
With respect to claim 2, the claim is a product-by-process claim. While such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, absent evidence that the claimed processes produce structures comprising unique features or characteristics, it is the examiner’s position that the claimed device is the same as or obvious from the device disclosed by Romanowsky et al. Nevertheless, Romanowsky et al. disclose that the channels can be formed using laser micromachining (see [0081]) whereas the droplet makers 120 can be formed using soft lithography (see [0118]). 
With respect to claims 3-6, Romanowsky et al. disclose that at least 100,000 droplet makers 120 can be connected to a single set of distribution channels (i.e. channels 160, 170, 180 of the first layer 190) (see [0048]), and that the spacing between the droplet makers 120 can be less than 10 microns (see [0049]) such that the at least 100,000 droplet makers occupy a volume of less than 5 cm3 (see [0051]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to arrange a matrix of droplet makers 120 such that the second layer 200 comprises at least 1 million droplet makers within an area of less than 10 cm2 for the purpose of optimally miniaturizing the device. 
With respect to claims 7 and 8, Romanowsky et al. disclose that the various components of the device can be made from different materials. For example, a base portion of the device can be made from silicon or PDMS, while a top portion of the device can be made from glass or a transparent polymer (see 
With respect to claim 9, each droplet maker 120 is a T-junction droplet maker (see Fig. 3).
With respect to claim 10, the channels 160, 170 and 180 of the first layer 190 are single flow channels (see Fig. 2).
With respect to claim 11, Romanowsky et al. further disclose a method of making the device, the method comprising the step of bonding the layers of the device (see [0106]).
With respect to claims 12 and 13, Romanowsky et al. disclose that the channels can be formed using laser micromachining (see [0081]) whereas the droplet makers 120 can be formed using soft lithography (see [0118]), as discussed above. 
With respect to claim 14, given that the channels disclosed by Romanowsky et al. can be formed using laser micromachining (see [0081]), it would have been obvious to one of ordinary skill in the art to form other channel-like features of the device, such as the through-holes, using laser micromachining. 
With respect to claim 15, Romanowsky et al. disclose that a pair of layers of the device can be bonded by applying a layer of liquid PDMS between the layers and subsequently curing the PDMS (see [0119]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to bond the layers of the Romanowsky et al. device as claimed. 
With respect to claim 16, it would have been obvious to one of ordinary skill in the art to make each layer of the Romanowsky et al. device from any one of the claimed materials, as discussed above in the rejection of claims 7 and 8.
With respect to claims 17-20, it would have been obvious to one of ordinary skill in the art to arrange a matrix of droplet makers 120 such that the second layer 200 comprises at least 1 million droplet makers within an area of less than 10 cm2, as discussed above in the rejection of claims 3-6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797